
	
		I
		111th CONGRESS
		1st Session
		H. R. 587
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To increase the loan limits for the FHA single family
		  housing mortgage insurance programs and reverse mortgage program and for the
		  conforming loan limits for Fannie Mae and Freddie Mac during
		  2009.
	
	
		1.FHA loan limits for
			 2009For mortgages for which
			 the mortgagee issues credit approval for the borrower during calendar year
			 2009, if the dollar amount limitation on the principal obligation of a mortgage
			 determined under section 203(b)(2) of the National Housing Act (12 U.S.C.
			 1709(b)(2)) for any size residence for any area is less than such dollar amount
			 limitation that was in effect for such size residence for such area for 2008
			 pursuant to section 202 of the Economic Stimulus Act of 2008 (Public Law
			 110–185; 122 Stat. 620), notwithstanding any other provision of law, the
			 maximum dollar amount limitation on the principal obligation of a mortgage for
			 such size residence for such area for purposes of such section 203(b)(2) shall
			 be considered (except for purposes of section 255(g) of such Act (12 U.S.C.
			 1715z–20(g))) to be such dollar amount limitation in effect for such size
			 residence for such area for 2008.
		2.Fannie Mae and
			 Freddie Mac conforming loan limits for 2009For mortgages originated during calendar
			 year 2009, if the limitation on the maximum original principal obligation of a
			 mortgage that may purchased by the Federal National Mortgage Association or the
			 Federal Home Loan Mortgage Corporation determined under section 302(b)(2) of
			 the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) or
			 section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1754(a)(2)), respectively, for any size residence for any area is less than
			 such maximum original principal obligation limitation that was in effect for
			 such size residence for such area for 2008 pursuant to section 201 of the
			 Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 619),
			 notwithstanding any other provision of law, the limitation on the maximum
			 original principal obligation of a mortgage for such Association and
			 Corporation for such size residence for such area shall be such maximum
			 limitation in effect for such size residence for such area for 2008.
		3.FHA reverse mortgage
			 loan limits for 2009For
			 mortgages for which the mortgagee issues credit approval for the borrower
			 during calendar year 2009, the second sentence of section 255(g) of the
			 National Housing Act (12 U.S.C. 1715–20(g)) shall be considered to require that
			 in no case may the benefits of insurance under such section 255 exceed 150
			 percent of the maximum dollar amount in effect under the sixth sentence of
			 section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1454(a)(2)).
		
